Citation Nr: 1147016	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-15 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Hartford, Connecticut.

In his May 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In September 2011 he withdrew his hearing request.

In December 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2008, the RO denied entitlement to specially adapted housing, an automobile allowance, and specially adapted equipment.  In September 2009, it denied entitlement to SMC based on loss of use of the lower extremities.  

In a September 2011 statement submitted to the RO and an October 2011 statement submitted to the Board, the Veteran's representative listed the issues on appeal as encompassing whether the agency of original jurisdiction (AOJ) erred in denying entitlement to an automobile and adaptive equipment or to adaptive equipment only, entitlement to specially adapted housing, and entitlement to SMC for loss of use of the legs.  These issues are referred to the AOJ to determine, in the first instance, whether the Veteran has submitted a valid notice of disagreement with the December 2008 and September 2009 decisions and, if not, are otherwise referred for appropriate action.  


FINDING OF FACT

The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance of another person.  He requires assistance with mobility, dressing, bathing, and toileting, and requires regular care or assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim for SMC based on the need for regular aid and attendance of another person , the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance. 38 C.F.R. § 3.352(a).  

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C.A. 1114(s), where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. 
§ 3.350(i)(2) (2011). 

Housebound benefits granted on the basis of being substantially confined to the home, means inability to leave to earn a living.  The law and regulation providing housebound benefits are intended to provide additional compensation for veterans who are unable to overcome their particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The relevant focus for adjudicating an increased rating claim, including SMC, is on the evidence concerning the state of the Veteran's disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been granted service connection for the following disabilities: dorsal lumbar scoliosis with hypertrophic arthritis, rated 40 percent disabling; bilateral arthritis of the hips, each rated 30 percent disabling; degenerative cervical spondylosis, rated 20 percent disabling; and scars of the nose and left eyebrow, rated noncompensable.  He was also granted a total rating for compensation purposes based on individual unemployability (TDIU), effective July 15, 1992.  

In his August 2007 claim (VA Form 21-4138), the Veteran reported that he was unable to accomplish his activities of daily living without assistance, that his wife had recently passed away, and that he was hospitalized at a VA facility.

An August 2007 VA aid and attendance letter reflects that the Veteran was diagnosed as having various non service-connected disabilities, including status post chest pain, gram positive blood culture, possible chronic obstructive pulmonary disease (COPD) exacerbation with respiratory acidosis, questionable left lung pneumonia, sleep apnea, resolving leg edema, hypertension, hyperglycemia, dyslipidemia, and ambulatory dysfunction.  As a result of his disabilities he required assistance with dressing, bathing, transferring from bed to a chair, and walking.  He could not use his lower extremities very well, but did not require assistance with attending to the wants of nature, was not incontinent, and could use his upper extremities.  He managed his own finances, used a wheelchair van to travel to VA medical facilities, and could live alone with help.

VA treatment records dated from September 2006 to November 2007 indicate that the Veteran experienced shortness of breath, arthritis, and limited mobility and began having trouble taking care of himself following the death of his wife.  For example, he experienced difficulty with cooking, cleaning, shopping, getting to places beyond where he could walk, managing medications, and putting on his shoes.  He lived alone in a mobile home and was independent in activities of daily living for a period of time.  During that time he received assistance, such as with transportation, from his friends and neighbors and used a wheelchair or walker to ambulate significant distances.  

The Veteran was hospitalized in November 2007 for antibiotic therapy for pneumonia.  During that time he became ill from Clostridium difficile bacterium and underwent an exploration laparotomy with colostomy.  During his hospitalization he required assistance with many activities of daily living such as bathing, toileting, transferring positions , and standing.  He was dependent on a wheelchair for mobility and underwent rehabilitation to become independent with transfers and to be able to use a walker for short distances.  He was unable to return to his home, required community nursing home placement, and was adjusting to multiple losses and changes.  He was discharged to a nursing home.  

A June 2008 VA "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" report (VA Form 21-2680) reflects that the Veteran was accompanied to the examination by his son.  He lived at a skilled nursing facility in Connecticut, but wished to return to his home in Florida if he was able to arrange for assistance at home.  He was able to stand independently, but was unable to ambulate despite extensive rehabilitation and used a wheelchair.  Assistive devices such as canes, braces, crutches, and walkers were not sufficient to allow independent locomotion.  

The Veteran was diagnosed as having COPD, hypertension, obesity, chronic anxiety, benign prostatic hypertrophy, sleep apnea, degenerative joint disease (with longstanding hip and back pain and severe arthritis of the hands), status post total colectomy, diabetes mellitus, and dyslipidemia.  As a result of his disabilities he required daily assistance with bathing, dressing, cooking, shopping, and cleaning.

In his September 2008 notice of disagreement, the Veteran reported that he required assistance with dressing, bathing, cooking, cleaning, walking, and toileting.  He was in a nursing home, but wished to move back to his home if he could receive aid and attendance.

An October 2008 VA examination report reveals that the Veteran reported constant bilateral hip pain which was 3/10 in intensity, but increased to 10/10 intensity on a daily basis.  There was decreased range of motion of the hips as well as snapping, crackling, and popping of the joint.  His legs had become weak after an unrelated surgery and illness (i.e. severe deconditioning secondary to prolonged hospitalization).  He used a wheelchair and was able to transfer to a toilet if there were assistive bars.  He used a seat in the shower and was able to transfer to a chair and bed, but was unable to walk.  He last drove two years prior to the examination and was unable to drive at the time of the examination because he could not lift his foot on the brake or push the gas.  His hip disability affected his daily activities in that he was unable to walk, had difficulty standing, was unable to clean, and was unable to stand in the shower.

Examination revealed bilateral hip pain and tenderness.  He required the assistance of 2 people when transferring from a wheelchair to a stretcher, did not appear stable when standing, and had an impaired gait.  A diagnosis of bilateral arthritis of the hips was provided.

The advanced registered nurse practitioner who conducted the October 2008 VA examination opined that the weakness of the Veteran's lower extremities was likely ("at least as likely as not") due to severe deconditioning secondary to prolonged hospitalization and that the weakness in his lower extremities was not likely ("less likely as not") caused by arthritis of the hips.  No further explanation or reasoning for this opinion was provided.

A November 2008 VA social work assessment note indicates that the Veteran returned to Florida from Connecticut and resided at a rehabilitation center.  He suffered from multiple chronic medical problems (including COPD, diabetes mellitus, and degenerative arthritis) and was dependent in all activities of daily living.  Overall, he continued to meet an appropriate level of care for nursing home placement.

The evidence reflects that the Veteran is in need of regular aid and attendance due to his service-connected disabilities.  Although he lived independently at home prior to his wife's death, he has subsequently resided in hospitals and nursing homes and requires assistance with such things as dressing, bathing, and toileting.  He has difficulty standing, is unable to walk, and relies on a wheelchair for ambulation.  He suffers from numerous non service-connected disabilities, arthritis and lower extremity weakness have been noted to contribute to his need for aid and attendance with various activities of daily living and he is service-connected for arthritis of the neck, back, and hips.  Overall, he is unable to live alone, cannot care for himself in terms of his activities of daily living, and has continued to require nursing home care.  

Although the examiner who conducted the October 2008 VA examination opined that the weakness of the Veteran's lower extremities was likely  due to severe deconditioning secondary to prolonged hospitalization and was not likely caused by arthritis of the hips, this opinion was not accompanied by a rationale and does not contemplate the possibility that some of the Veteran's deconditioning was related to the service connected disabilities.  Therefore, the opinion is entitled to little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

At the very least, the evidence is in relative equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.   

SMC at the aid and attendance rate is a greater benefit than the housebound benefit. 38 U.S.C.A. § 1114(l), (s).  The claim for SMC on account of being housebound arose at the same time as the claim for SMC based on the need for regular aid and attendance.  Hence, the grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


